The appeal is from a judgment condemning appellant to confinement in the penitentiary for a period of one year for the offense of unlawfully manufacturing intoxicating liquor.
A large copper still, several barrels of mash, a boiler and other equipment suitable for making whisky were found in a canyon in a rough and broken country. There was a fire burning under the boiler. The person who discovered the still informed the officers, who, on the following morning, secreted themselves nearby and finally arrested the appellant and one Nelson while present at the still. According to the testimony of the officers, Nelson was soldering the still while appellant was holding it. A jar of intoxicating liquor was found nearby. Before the arrest of the appellant and Nelson, two other persons, who were approaching the still, were put under restraint. Appellant, in his testimony, claimed that he was not interested in the still, but that he had come to it while searching for a yearling which he had been missing; that he knew Nelson and asked him for a drink of whisky, but Nelson disclaimed having any liquor. Appellant introduced the testimony of several witnesses to the effect that he lived in the neighborhood and was engaged in farming; that he claimed to have lost a yearling and had been seen in the vicinity searching for it, at least, stating that he was searching for it. He testified that he later found it; that he had been missing the animal for about three weeks.
There are some bills of exceptions making complaint of the rulings of the court touching the testimony of the witness Norton, whose testimony seems to have been received for the purpose of supporting appellant's theory that for several days prior to the date of the discovery of the still, he had seen Norton and had informed him that he was searching for a yearling. Manning, another witness, testified *Page 652 
to the same effect. In excluding such of the testimony of Norton as the court rejected, we think he was not in error; at least, the bill fails to show error. It seems that after testifying that he saw appellant in the neighborhood and appellant had declared that he was searching for a yearling, appellant sought to show by the witness that he (appellant) lived in the same neighborhood and that if he had been about the still very long, the witness would have missed him. This apparently was a mere conclusion. The bills in the case are very meagre, particularly in informing the court of the settings in which the transactions occurred.
Appellant introduced in evidence the witness Williams who was arrested while approaching the still. Williams declared that he saw the appellant doing nothing in connection with the soldering of the still. On cross-examination, Williams was asked if he had not frequented a still at another place. Neither the relevancy nor the vice is discernible from the bill. See Conger v. State, 63 Tex.Crim. Rep., and cases therein cited, touching the requisites of a bill of exceptions to the admission or exclusion of evidence in the explanation of the bill.
The question propounded to Williams, namely, whether he would have been back within the next two or three days if he knew that a man was going to put a still at a certain place, and his negative reply, reveals no error. The same is true with reference to the bill complaining of the failure to permit the witness Manning to testify to his personal knowledge that appellant had lost a yearling. The bill, as qualified, reveals that the witness had no personal knowledge of the lost yearling.
Appellant, on cross-examination, was asked if he had not told one Robinson that if he would make some whisky he (appellant) would furnish the still. We fail to discern any error in the bill.
The law of circumstantial evidence was given in the charge to the jury. The bill complaining of the refusal of the special charge on the subject is without merit.
A complete recital of the evidence has not been attempted. However, it is deemed sufficient to support the verdict.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       November 14, 1923.